   Case 3:19-cv-02382-X Document 17 Filed 09/21/20            Page 1 of 3 PageID 141



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  LORI A. DAVIS,                                §
                                                §
         Plaintiff,                             §
                                                §
  v.                                            §
                                                §   Civil Action No. 3:19-CV-02382-X
  WELLS FARGO HOME                              §
  MORTGAGE,                                     §
                                                §
         Defendant.                             §



                      MEMORANDUM OPINION AND ORDER

       This is a breach of contract action related to a home foreclosure sale that is at

the motion to dismiss stage. Plaintiff Lori Davis didn’t respond to defendant Wells

Fargo Home Mortgage’s (Wells Fargo) motion to dismiss. Under Federal Rule of Civil

Procedure 41(b), the Court DISMISSES WITHOUT PREJUDICE Davis’s case for

failure to prosecute her case.

                           I.     Facts and Procedural History

       This case began in state court when Davis sued Wells Fargo to enjoin a

foreclosure sale. Wells Fargo removed from the 101st Judicial District Court to the

Northern District of Texas.

       On December 13, 2019, Wells Fargo moved to dismiss for failure to state a

claim. Northern District of Texas Local Civil Rule 7.1(e) gives an opposing party 21

days to respond. Davis did not respond to Wells Fargo’s motion to dismiss. Twenty-

five days later, Wells Fargo filed a notice of non-filing. Davis still did not respond.

                                            2
   Case 3:19-cv-02382-X Document 17 Filed 09/21/20                Page 2 of 3 PageID 142



      The Court issued a show-cause order asking Davis to explain “why she has not

continued to prosecute this case.” 1 The Court explained that “[f]ailure to show cause

or file the appropriate documents will result in dismissal of this case without further

notice under Rule 41(b) for failure to prosecute.” 2 Davis responded that the failure

to respond to the motion to dismiss was due to continued settlement discussions, a

point Wells Fargo disputes. Davis has still not responded to Wells Fargo’s motion to

dismiss, which it filed approximately nine months ago.

                                         II.       Analysis

      Federal Rule of Civil Procedure 41(b) allows the Court to “dismiss the action

or any claim against” the defendant if “the plaintiff fails to prosecute or to comply

with these rules or a court order.” 3 Further, under Rule 41(b), “[a] district court may

dismiss sua sponte, with or without notice to the parties, incident to its inherent

powers.” 4

      Dismissal without prejudice under Rule 41(b) is warranted here. Davis never

responded by opposing Wells Fargo’s motion to dismiss. When the Court nudged

Davis to do so, she still did not file a response to the motion to dismiss. Instead, she

explained the failure to respond to the motion was due to settlement discussions with

Wells Fargo that Wells Fargo said were not occurring. If they were occurring, the

Court routinely grants extensions to deadlines or abates cases during settlement


      1   [Doc. No. 14 at 1].
      2   Id.
      3   FED. R. CIV. P. 41(b).
      4Rogers v. Kroger Co., 669 F.2d 317, 319–20 (5th Cir. 1982) (citing Link v. Wabash Railroad,
      370 U.S. 626, 630–33 (1962)).

                                               2
   Case 3:19-cv-02382-X Document 17 Filed 09/21/20        Page 3 of 3 PageID 143



discussions. Davis did not choose either of these permissible paths. Instead, she

chose to ignore court deadlines, which is the same as ignoring her case. Her failure

to follow the rules establishing a time for her to respond to the motion to dismiss and

her failure to prosecute her case warrants dismissal.

      Further, the Court concludes dismissal without prejudice is the appropriate

disposition. The four-year breach of contract statute of limitations on Davis’s claim

stemming from a 2019 foreclosure sale has not run. The Court does not intend to

foreclose her filing a subsequent suit. But her abandonment of this one means it

cannot continue.

      Therefore, under Federal Rule of Civil Procedure 41(b), the Court DISMISSES

WITHOUT PREJUDICE Davis’s case against Wells Fargo for Davis’s failure to

prosecute her case.

      IT IS SO ORDERED this 21st day of September 2020.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                          2
